Affirmed; Opinion Filed December 28, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-19-00923-CV

                   CURTIS MAYS, Appellant
                            V.
  PIPER HUNN, TRISHA MOORE AND RED DOG PROPERTIES, LLC,
                         Appellees

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-17-04535-C

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Carlyle
                            Opinion by Justice Myers
      Curtis Mays appeals the trial court’s judgment awarding appellees Piper

Hunn, Trisha Moore, and Red Dog Properties, LLC damages and attorney’s fees

following a trial before the court. Appellant brings one issue on appeal contending

“[t]he trial court’s rulings were arbitrary and inconsistent with statutory and
accepted case law.” Appellant presents twenty-two arguments under this issue.1

We affirm the trial court’s judgment.

                                       BACKGROUND

       Appellees alleged they entered into a contract with appellant’s company,

Cobalt Properties, LLC, to rehabilitate and sell a residence and divide the net

profits. Appellees alleged appellant provided false financial information to them

about the project, made other misrepresentations, interfered with the contract, and

breached their contract by taking a commission on listing the property. Appellant

brought a counterclaim alleging appellees did not equally split the net profits with

him and failed to comply with other duties.

       Appellees brought suit against appellant and Cobalt alleging causes of action

for fraudulent inducement, common law fraud, constructive fraud, and negligent

misrepresentation. Appellees sought damages as well as declaratory and injunctive

relief. Appellant brought a counterclaim alleging appellees breached the contract

by not equally splitting the net profits with him and by other acts and omissions.

Appellant also brought claims for theft liability, unjust enrichment, civil

conspiracy, fraud, and tortious interference with contract.

       Appellant was represented by counsel who filed an answer with affirmative

defenses and filed appellant’s counterclaim. Appellant’s counsel later withdrew,

   1
      Appellant’s arguments are numbered 1 through 22. However, there is no argument 8, but there are
two separate arguments numbered 17.


                                                –2–
and appellant represented himself throughout much of the litigation. Appellant,

then pro se, filed motions for summary judgment on appellees’ claims and on his

affirmative defenses. Appellant did not appear at the hearing on the motions for

summary judgment, and the trial court denied the motions. Appellant also moved

for the trial judge to recuse herself, and the regional presiding judge denied the

motion because appellant did not verify the motion to recuse. Appellant filed

numerous other pretrial motions that were either not ruled on or were denied.

      Two days before the bench trial, appellant filed a demand for a jury trial and

paid the jury fee. Appellees moved to strike the jury demand as untimely. The

trial court granted appellees’ motion, and the case proceeded to a bench trial.

      During the trial, the court informed appellant he was missing information to

prove his case and told him to bring the information the next day “at 9 a.m.” On

the second day, appellant did not appear at 9:00 a.m. The trial court began the

hearing with appellees present at 10:41 a.m. and rendered judgment for appellees

at 11:11 a.m. Appellant entered the courtroom at 11:13 a.m., and the court told

appellant the case was over and that he would have to file a motion for new trial.

The trial court signed a judgment in favor of appellees.

      Appellant filed a motion for new trial. The trial court held a hearing on the

motion, but appellant did not appear. The court denied the motion for new trial.

Appellant also filed a request for findings of fact and conclusions of law. The trial



                                         –3–
court did not file findings and conclusions, and appellant did not file a notice of

past due findings of fact and conclusions of law.

                                PRO SE PARTIES

      Appellant was pro se at trial and on appeal. We liberally construe pro se

pleadings and briefs. Washington v. Bank of N.Y., 362 S.W.3d 853, 854 (Tex.

App.—Dallas 2012, no pet.). However, we hold pro se litigants to the same

standards as licensed attorneys and require them to comply with applicable laws

and rules of procedure. Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85

(Tex. 1978); Washington, 362 S.W.3d at 854. To do otherwise would give a pro se

litigant an unfair advantage over a litigant who is represented by counsel. Shull v.

United Parcel Serv., 4 S.W.3d 46, 53 (Tex. App.—San Antonio 1999, pet. denied).

      Appellant’s brief is deficient. He includes no citations to the record in

addition to other defects. See TEX. R. APP. P. 38.1(i). We informed appellant of

the defects and requested him to amend his brief to correct the defects, but he did

not do so. In the interest of justice, we will address his arguments to the extent we

can do so.

                    TEMPORARY RESTRAINING ORDER

      In his twentieth and twenty-first arguments, appellant argues the trial court

erred in entering a temporary restraining order, and he argues the order was void

for not complying with the rules of civil procedure. A temporary restraining order

is generally not appealable following a final judgment. In re Newton, 146 S.W.3d

                                        –4–
648, 652 (Tex. 2004) (orig. proceeding).           Accordingly, we cannot consider

appellant’s arguments concerning the temporary restraining order.

            PRETRIAL MOTIONS FOR SUMMARY JUDGMENT

      Appellant’s fifth, sixth, and seventh issues complain that the trial court erred

in denying his two motions for summary judgment. The denial of a motion for

summary judgment that is followed by a trial on the merits of the issues in the

motion for summary judgment is not appealable. Kings River Trail Ass’n, Inc. v.

Pinehurst Trail Holdings, L.L.C., 447 S.W.3d 439, 447 (Tex. App.—Houston

[14th Dist.] 2014, pet. denied).       In this case, appellant moved for summary

judgment on appellees’ claims and on his affirmative defenses. The trial court

denied appellant’s motions for summary judgment and then held a trial on the

parties’ claims and defenses. Therefore, we cannot consider appellant’s arguments

that the trial court erred by denying the motions for summary judgment.

                           MOTION FOR SANCTIONS

      Appellant’s fifteenth argument asserts that the trial court abused its

discretion in denying appellant’s motion for sanctions. The record shows the trial

court did not rule on the motion for sanctions. The court heard the motion for

sanctions in the hearing on appellant’s motions for summary judgment but did not

rule on the motion during that hearing. The court later explained during the trial,

“I didn’t rule on the motion for sanctions. I didn’t get there because it involved

facts involving this case. I had no idea, so I just didn’t rule on it.”

                                           –5–
      To preserve error for appellate review, “the record must show that: (1) the

complaint was made to the trial court by a timely request, objection, or motion . . .

and (2) the trial court (A) ruled on the request, objection, or motion, either

expressly or implicitly; or (B) refused to rule on the request, objection, or motion,

and the complaining party objected to the refusal.” TEX. R. APP. P. 33.1(a). In this

case, appellant did not obtain a ruling on the motion for sanctions, and he does not

direct us to any place in the record, and we have not found in the record, where he

objected to the trial court’s refusal to rule.    We conclude appellant has not

preserved any error concerning the trial court’s failure to rule on his motion for

sanctions.

                     MOTION TO COMPEL DISCOVERY

      Appellant asserts in his ninth argument that the trial court “abused its

discretion by ignoring [appellant’s] pretrial Motion to Compel Discovery.” At the

trial, the court told appellant that the motion to compel discovery had not been set

for a hearing.    The court then paused the trial for the parties to exchange

information. The court told them, “if there’s some sort of discovery you want from

her, you ask. If there’s some sort of discovery you want from him, you ask.

Okay? We’re going to get this cleaned up.” The court also directed appellees’

counsel to answer appellant’s requests for admission. When the parties returned,

they informed the court they had reached an agreement on some discovery matters



                                        –6–
and had objections about others. The trial court ruled on the objections, and the

trial continued.

      Thus, the record does not show the trial court ignored appellant’s motion to

compel discovery. Instead, the record shows that as soon as the court learned of

the motion, the court stopped the trial for the parties to comply with the discovery

requests.

                         REQUESTS FOR ADMISSIONS

      Appellant’s second and third arguments assert the trial court erred in

denying appellant’s motion to dismiss because appellees failed to answer

appellant’s requests for admissions, resulting in deemed admissions that admitted

appellees’ entire case. See TEX. R. CIV. P. 198.1, 198.2(c). Appellant filed the

motion to dismiss on the first day of trial.

      During the trial, the parties discussed appellees’ failure to answer requests

for admission, but appellant did not mention the motion to dismiss. Appellant does

not refer this Court to any place in the record where the trial court ruled on the

motion to dismiss.     Therefore, appellant has not preserved error for appellate

review. See TEX. R. APP. P. 33.1(a)(2). Even if any error were preserved, the

requests for admission are not in the appellate record, so this Court cannot

determine what appellees may have admitted. Thus, even if the trial court had

denied the motion to dismiss, the record does not show such a ruling would have

been erroneous or would have constituted reversible error. See id. 44.1(a)(1) (“No

                                          –7–
judgment may be reversed on appeal on the ground that the trial court made an

error of law unless the court of appeals concludes that the error complained of: (1)

probably cause the rendition of an improper judgment . . . .”)

                         REQUEST FOR A JURY TRIAL

      Appellant’s sixteenth argument asserts the trial court abused its discretion in

removing the case from the jury docket even though appellant had paid the jury

fee. Appellant’s request for a jury trial is not in the record, but the court’s docket

shows it was filed two days before trial. Appellees objected to the request for a

jury trial as untimely and asserted it did not allow them sufficient time to prepare

for a jury trial. The trial court denied appellant’s request for a jury trial.

      Rule of Civil Procedure 216 states that a request for a jury trial must be filed

“a reasonable time before the date set for trial of the cause on the non-jury docket,

but no less than thirty days in advance.” TEX. R. CIV. P. 216(a). Appellant’s

request only two days before the trial was not in compliance with Rule 216.

      A trial court does not abuse its discretion by denying a request for a jury trial

that does not comply with the requirements of Rule 216. See Huddle v. Huddle,

696 S.W.2d 895, 895 (Tex. 1985) (per curiam). Trial courts have discretion to

determine whether a request for a jury trial is made in a reasonable amount of time.

Girdner v. Rose, 213 S.W.3d 438, 443 (Tex. App.—Eastland 2006, no pet.).

Appellees told the trial court they had not had a chance to prepare for a jury trial.

Accordingly, the trial court did not abuse its discretion by denying appellant’s

                                           –8–
request for a jury trial. See Monroe v. Alternatives in Motion, 234 S.W.3d 56, 70

(Tex. App.—Houston [1st Dist.] 2007, no pet.).

                        MOTION FOR CONTINUANCE

      Appellant asserts in his nineteenth argument that the trial court abused its

discretion in denying appellant’s pretrial motion for continuance. “The granting or

denial of a motion for continuance is within the trial court’s sound discretion. The

trial court’s action will not be disturbed unless the record discloses a clear abuse of

discretion.”   Villegas v. Carter, 711 S.W.2d 624, 626 (Tex. 1986) (citations

omitted).

      In the motion, appellant asserted he required a continuance because the trial

court had not ruled on his motions for summary judgment and for sanctions and

because appellees had not answered appellant’s discovery requests. The day after

appellant filed the motion for continuance, the trial court signed the order denying

appellant’s motions for summary judgment. At the trial, the court stated the court

would not grant a continuance for a jury trial and stated appellant “didn’t have any

pretrial matters that weren’t dealt with.” Appellant reminded the court of the

outstanding discovery requests, and the court paused the trial for the parties to

exchange information. Appellant did not reassert his motion for continuance to the

court. Appellant states on appeal that he needed adequate time to prepare based on

the court’s rulings on the motions for summary judgment, but he does not explain



                                         –9–
how those rulings left him unprepared for trial. We conclude appellant has not

shown the trial court abused its discretion in denying his motion for continuance.

                                      TRIAL

      In his fourth, twelfth, and thirteenth arguments, appellant argues the trial

court committed error during the trial.

      In the fourth argument, appellant asserts the trial court erred in finding

appellees suffered damages. We interpret this argument as asserting no evidence

supports the trial court’s judgment awarding damages. When no findings of fact

and conclusions of law were properly requested or filed, it is implied that the trial

court made all findings necessary to support its judgment. Worford v. Stamper,

801 S.W.2d 108, 109 (Tex. 1990) (per curiam); Niskar v. Niskar, 136 S.W.3d 749,

753 (Tex. App.—Dallas 2004, no pet.). The judgment will be upheld on any legal

theory that finds support in the evidence. Niskar, 136 S.W.3d at 754.

      We review the implied findings of fact for legal and factual sufficiency, and

we review the trial court’s implied legal conclusions de novo. In re M.P.B., 257
S.W.3d 804, 808 (Tex. App.—Dallas 2008, no pet.). When addressing a legal

sufficiency challenge, we view the evidence in the light most favorable to the

challenged finding, crediting favorable evidence if a reasonable fact-finder could

and disregarding contrary evidence unless a reasonable fact-finder could not. City

of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005). Anything more than a

scintilla of evidence is legally sufficient to support the finding. Formosa Plastics

                                          –10–
Corp. USA v. Presidio Eng’rs & Contractors, Inc., 960 S.W.2d 41, 48 (Tex. 1998).

In a factual sufficiency review, we view all the evidence in a neutral light and set

aside the finding only if the finding is so contrary to the overwhelming weight of

the evidence such that the finding is clearly wrong and unjust. Cain v. Bain, 709
S.W.2d 175, 176 (Tex. 1986) (per curiam); Morris v. Wells Fargo Bank, N.A., 334
S.W.3d 838, 842 (Tex. App.—Dallas 2011, no pet.).

      Appellant argues:

      The trial court abused its discretion in awarding anything of value to
      the appellees. Appellees suffered no damages. They finally
      admitted at trial that there were no contested matters on The Final
      Income Statement. They were paid back their loan of $25,000, earned
      $4200 in profit, which was sitting in escrow then moved to the court’s
      registry. They received everything they were contractually entitled to.
      Their citation is vague, lacks specificity, and offered no evidence to
      support any of their claims. Brownlee v. Brownlee, 665 S.W.2d 111,
      112 (Tex. 1984).

Appellant provides no explanation of how this argument shows appellees suffered

no damages. The fact that appellees were paid back their initial investment and

earned some profit does not mean they did not suffer damages. “The Final Income

Statement” to which appellant refers appears to be appellant’s exhibit 7, which the

trial court did not admit into evidence. We cannot discern what appellant means

by “their citation.” It is also not clear why appellant cited to Brownlee; that case

involved a summary judgment on a claim for breach of a settlement agreement

concerning child support and contractual alimony, and it does not appear relevant

to any issue in this case.

                                       –11–
       Moreover, the record shows appellees suffered some damages. The parties

agreed in their contract that appellant “be the listing agent with zero commission

granted on the listing side.” The closing documents showed appellant was paid a

commission of $7,350, but the parties agreed it was really a commission of $6,875

plus $475 broker’s fee. Because appellant agreed not to receive a commission, the

trial court could reasonably determine that the $6,875 commission should have

been part of the proceeds divided between appellant and appellees. The record

shows that at the closing, appellant and appellees were not in agreement about the

division of $12,337.76 of the proceeds, and that amount was eventually placed in

the registry of the court. The reporter’s record from the second day of trial, at

which appellant did not appear until after the trial court had rendered judgment,

indicates the trial court added the $6,875 commission to the $12,337.76 in the

court’s registry to reach a total of $19,212.76, and the court awarded half that

amount, $9,606.38, to appellees. The final judgment also awarded appellees their

attorney’s fees. The judgment ordered that appellees be paid the $9,606.38 and

part of the attorney’s fees from the funds in the registry of the court and awarded

appellees judgment against appellant for the remaining amount of the attorney’s

fees. Appellant does not explain why this calculation was incorrect.2 We conclude


   2
      Appellant states in his brief he “has clearly demonstrated on the Income Statement that he never
charged the project a commission.” The income statement was not admitted into evidence and is not part
of the appellate record; therefore, we cannot consider it. Appellant also states he “received a cash
advance from eCommissions which was paid back out of the capital he invested in the project.”

                                               –12–
the evidence is sufficient to support the trial court’s implied finding that appellees

suffered some damages.

        In the twelfth and thirteenth arguments, appellant asserts the trial court

disallowed him from asking appellees questions about things their attorney said.

Appellant does not cite to where in the record the trial court disallowed him from

asking these questions. We have reviewed the record, and we do not see where the

trial court disallowed appellant from asking appellees these questions. Appellees

did not testify, and appellant did not call appellees to testify, so it does not appear

appellant tried to ask appellees the questions. The asserted error was the trial

court’s exclusion of evidence.            Therefore, to preserve any error for appellate

review, appellant had to make an offer of proof informing the court of the

substance of the evidence “unless the substance was apparent from the context.”

TEX. R. EVID. 103(a)(2). Appellant did not make the required offer of proof, and

the substance was not apparent from the context, so no error was preserved for

appellate review.

                                MOTION FOR NEW TRIAL

        Appellant’s first, tenth, eleventh, fourteenth, and eighteenth arguments, as

well as the second of his arguments numbered seventeen, assert the trial court

abused its discretion in denying appellant’s motion for new trial. We review the


Appellant provides no citation to the record containing evidence that he paid back the commission on the
sale of the house.


                                                –13–
trial court’s denial of a motion for new trial for an abuse of discretion. Waffle

House, Inc. v. Williams, 313 S.W.3d 796, 813 (Tex. 2010).

       In his first argument, appellant asserts, “A new trial was warranted due to

the plaintiff’s misconduct, and refusal to provide [d]iscovery. Along with multiple

court rulings that: were not grounded in facts, violated the Texas Rules of Court,

and were contrary to currently accepted case law.” Appellant does not identify the

asserted misconduct or the missing discovery. Nor does he identify which trial

court rulings were contrary to the facts and the law or which rules and case law the

unidentified rulings violated. This argument does not show the trial court abused

its discretion.

       In his tenth argument, appellant asserts the trial court abused its discretion in

denying the motion for new trial because appellees’ attorney committed “fraud

upon the court.” Appellant asserts appellees’ attorney “presented a Home Depot

account statement belonging to Cobalt Property Solutions, as a debt incurred by

her clients.      Thus fraudulently claiming nonexistent damages.”         The record

includes an exhibit that is a letter from what appears to be a collection agency for

Cobalt’s unpaid Home Depot credit card account verifying that the balance on the

account was $12,761.80 and included about thirteen months’ of account

statements. Appellant states in his brief and in his motion for new trial that he

opened the Home Depot account for Cobalt’s use only and that it has no

connection to appellees. However, appellant presented no evidence of those facts.
                                         –14–
The reporter’s record of the trial contains two mentions of Home Depot. The first

is appellees’ attorney’s statement on the first day of trial, “There is a Home Depot

debt collection letter” that was admitted into evidence as Plaintiffs’ exhibit 10.

The second is on the second day of trial when appellees’ attorney read into the

record an e-mail she received from appellant that morning. In the e-mail, appellant

stated, “Why do you all have my Home Depot bill as part of your case files?” The

record does not show the Home Depot bill was a basis of appellees’ damages, and

appellant does not explain how the Home Depot bill figured into appellees’

damages. As explained above, the judgment for appellees consisted of half the

amount of the funds in the registry of the court and half the commission paid to

appellant on the sale of the house plus appellees’ attorney’s fees. Appellant’s

argument does not show the trial court abused its discretion by denying this ground

of the motion for new trial.

      In his eleventh argument, appellant argues the trial court abused its

discretion in denying the motion for new trial because appellees’ attorney “would

be disqualified from serving as the [appellees’] attorney.” Appellant argues that

appellees’ attorney “was a central figure in the planning stages of the [f]raud and

was present at an illegal meeting that took place when [appellees] and [an

employee of the title company] conspired to convert [appellant’s] funds.”

Appellant does not explain what evidence shows appellees’ attorney committed

fraud or was involved in a conspiracy to defraud appellant. Nor does appellant cite
                                       –15–
any authority demonstrating that appellees’ attorney was disqualified from

representing appellees in this case. This argument does not show the trial court

abused its discretion.

       Appellant asserts in his fourteenth argument that the trial court “abused its

discretion in denying appellant a new trial so that [appellees’ attorneys] can be

called to testify under oath and at length.               Their actions through this ordeal

demonstrate they are accomplices rather than advocates.” Appellant does not cite

to any evidence in the record in support of this assertion. Nor does he cite to any

authority showing the trial court abused its discretion. Also, the trial court held a

hearing on appellant’s motion for new trial at which appellant could have

requested the trial court to require the attorneys to testify, 3 but appellant did not

appear at the hearing. This argument does not show the trial court abused its

discretion.

       In the second of his arguments numbered seventeen, appellant argues the

trial court abused its discretion in denying the motion for new trial because

“[appellant’s] tardiness on April 12, 2019 [the second day of trial] was not

intentional.    He sustained a pinched nerve in his neck the night prior which

severely limited his range of motion, making it very difficult to dress himself or

even hold his head upright.” When appellant appeared on the second day of the

   3
     We make no determination of whether the trial court would abuse its discretion by denying such a
request.


                                               –16–
trial over two hours late, he told the court, “I slept in my office chair last night.”

He did not mention a pinched nerve, limited range of motion, or debilitating pain.

The record also shows that on the morning of the second day of trial, he sent an

e-mail to appellees’ attorney, but he did not mention that he planned to be in court

but would be late, that he had suffered a pinched nerve, or that he had limited

range of motion or was suffering debilitating pain. Appellant also states in his

brief:

         Furthermore, the appellant was not adequately prepared for trial
         anyway. The appellant’s only goal was to file the necessary summary
         judgment motions, have the appellees’ lawsuit tossed, then hire an
         attorney to handle his countersuit or most likely settlement
         negotiations.

Appellant does not explain how his lack of preparation for trial or the trial court’s

ruling against him on his motions for summary judgment entitled him to a new

trial. Appellant cites no authority in support of these arguments. Appellant has not

shown the trial court abused its discretion by denying the motion for new trial

because appellant was late arriving on the second day of the trial.

         In his eighteenth argument, appellant asserts the trial court abused its

discretion by denying his motion for new trial because appellant, as a non-attorney

pro se defendant, could not represent the co-defendant, Cobalt Property Solutions,

LLC.      Appellant does not explain why the company’s lack of representation

entitles either appellant or Cobalt to a new trial. Appellant has not shown Cobalt

would be represented by counsel if the motion for new trial were granted. Nor has

                                        –17–
he cited to any authority requiring the granting of the motion for new trial under

these circumstances.     This argument does not show the trial court abused its

discretion.

                        OTHER POST-TRIAL MOTIONS

      In his first argument numbered seventeen, appellant argues the trial court

abused its discretion in canceling the hearing on appellant’s post-trial motions.

The trial court held a hearing on appellant’s motion for new trial, but the reporter’s

record for that hearing shows appellant did not appear. Besides the motion for new

trial, appellant also filed an amended motion for new trial, a motion to reconsider

appellant’s motion to dismiss appellees’ claims, a motion to modify, correct, or

reform the judgment, and a motion to vacate the temporary restraining order.

Appellant does not cite to the record showing that a hearing on any of these

post-trial motions was scheduled and canceled. This argument does not show the

trial court abused its discretion.

      Appellant also argues the trial court “refused to respond to the appellant’s

request for Findings of Fact/Conclusions of Law.” Appellant filed a request for

findings of fact and conclusions of law before the trial court signed the judgment.

A premature request for findings of fact and conclusions of law is deemed to have

been filed “on the date of but subsequent to the time of signing of the judgment.”

TEX. R. CIV. P. 306c. Appellants’ request, thus, was deemed filed on the day the

trial court signed the judgment, April 25, 2019. The trial court’s findings and

                                        –18–
conclusions were due twenty days later, on May 15, 2019. See TEX. R. CIV. P. 297.

The trial court did not meet that deadline, so appellant was required to file a notice

of past due findings of fact and conclusions of law by May 28, 2019.4 Id.

Appellant did not file notice of past due findings of fact and conclusions of law.

Therefore, appellant has waived any complaint concerning the trial court’s failure

to file findings of fact and conclusions of law. See Burns v. Burns, 116 S.W.3d
916, 922 (Tex. App.—Dallas 2003, no pet.).

          Appellant also argues he did not receive due process of law. Appellant lists

ten rights of procedural due process, citing a law review article. See Henry J.

Friendly, “Some Kind of Hearing,” 123 UNIV. PA. L. REV. 1267, 1267–94 (1975).

Appellant does not explain or provide citations to the record showing how any of

these rights were violated. Appellant has not shown that the trial court abused its

discretion.

                                     OTHER ARGUMENTS

          Appellant’s twenty-second argument consists solely of quoting Canon

3(D)(1) of the Code of Judicial Conduct. 5 Appellant does not explain the relevance


    4
       The notice of past due findings of fact and conclusions of law was due thirty days after the request
for findings of fact and conclusions of law. Thirty days after April 25, 2019 was Saturday, May 25, 2019.
The notice of past due findings of fact and conclusions of law were thus due on the first business day after
May 25, 2019 that was not a Saturday, Sunday, or legal holiday. TEX. R. CIV. P. 4. Monday, May 27,
2019, was a legal holiday, Memorial Day, so the notice of past due findings of fact and conclusions of law
was due on May 28, 2019. See TEX. GOV’T CODE ANN. § 662.003(a)(4) (Memorial Day is a national
holiday); id. § 662.021(1) (legal holiday includes national holidays under § 662.003(a)).
    5
        Canon 3(D)(1) provides:


                                                  –19–
of that Canon to this case, how it applies, or how it would entitle him to relief in

this case. This argument lacks merit.

       Although not part of his twenty-two arguments, appellant asserted in the

statement of his issue that the trial judge “should have recused herself or simply

transferred the case.” Appellant filed an unverified motion to recuse. Rule of

Civil Procedure 18a(a)(1) states that a motion to recuse the trial court “must be

verified.” TEX. R. CIV. P. 18a(a)(1). The presiding administrative judge denied the

motion because it was unverified. Appellant cites no authority showing the trial

judge was required to recuse herself or transfer the case to another court. This

argument lacks merit.

                                         CONCLUSION

       Appellant has not demonstrated that the trial court’s rulings “were arbitrary

and inconsistent with statutory and accepted case law.” We overrule appellant’s

issue on appeal.




       A judge who receives information clearly establishing that another judge has committed a
       violation of this Code should take appropriate action. A judge having knowledge that
       another judge has committed a violation of this Code that raises a substantial question as
       to the other judge’s fitness for office shall inform the State Commission on Judicial
       Conduct or take other appropriate action.
TEX. CODE JUD. CONDUCT, Canon 2(A), reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. G, app. B.


                                                –20–
     We affirm the trial court’s judgment.




                                             /Lana Myers/
                                             LANA MYERS
                                             JUSTICE

190923F.P05




                                      –21–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

CURTIS MAYS, Appellant                         On Appeal from the County Court at
                                               Law No. 3, Dallas County, Texas
No. 05-19-00923-CV          V.                 Trial Court Cause No. CC-17-04535-
                                               C.
PIPER HUNN, TRISHA MOORE                       Opinion delivered by Justice Myers.
AND RED DOG PROPERTIES,                        Justices Osborne and Carlyle
LLC, Appellees                                 participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

    It is ORDERED that appellees PIPER HUNN, TRISHA MOORE AND
RED DOG PROPERTIES, LLC recover their costs of this appeal from appellant
CURTIS MAYS.


Judgment entered this 28th day of December, 2020.




                                        –22–